Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of John Hancock Variable Insurance Trust: In planning and performing our audit of the financial statements of each of the seventy-nine funds John Hancock Variable Insurance Trust ("JHVIT") (identified in Attachment 1) (the “Funds”) as of and for the period ended December 31, 2011, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Funds’ internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we do not express an opinion on the effectiveness of the Funds' internal control over financial reporting. The management of the Funds is responsible for establishing and maintaining effective internal control over financial reporting. In fulfilling this responsibility, estimates and judgments by management are required to assess the expected benefits and related costs of controls. A fund’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A fund's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the fund; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the fund are being made only in accordance with authorizations of management and trustees of the fund; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of a fund’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A deficiency in internal control over financial reporting exists when the design or operation of a control does not allow management or employees, in the normal course of performing their assigned functions, to prevent or detect misstatements on a timely basis. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Funds' annual or interim financial statements will not be prevented or detected on a timely basis. Our consideration of the Funds’ internal control over financial reporting was for the limited purpose described in the first paragraph and would not necessarily disclose all deficiencies in internal control over financial reporting that might be material weaknesses under standards established by the Public Company Accounting Oversight Board (United States). However, we noted no deficiencies in the Funds' internal control over financial reporting and their operation, including controls over safeguarding securities that we consider to be material weaknesses as defined above as of December 31, 2011. This report is intended solely for the information and use of management and the Board of Trustees of John Hancock Variable Insurance Trust and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts November 2, 2012 2 Attachment 1 JHVIT Active Bond Trust JHVIT All Cap Core Trust JHVIT All Cap Value Trust JHVIT Alpha Opportunities Trust JHVIT American Asset Allocation Trust JHVIT American Asset High-Income Bond Trust JHVIT American Blue Chip Income & Growth Trust JHVIT American Global Growth Trust JHVIT American Global Small Cap Trust JHVIT American Growth Trust JHVIT American Growth-Income Trust JHVIT American International Trust JHVIT American New World Trust JHVIT Balanced Trust JHVIT Blue Chip Growth Trust JHVIT Bond PS Series JHVIT Bond Trust JHVIT Capital Appreciation Trust JHVIT Capital Appreciation Value Trust JHVIT Core Allocation Plus Trust JHVIT Core Allocation Trust JHVIT Core Bond Trust JHVIT Core Disciplined Diversification Trust JHVIT Core Fundamental Holdings Trust JHVIT Core Global Diversification Trust JHVIT Disciplined Diversification Trust JHVIT Emerging Markets Value Trust JHVIT Equity-Income Trust JHVIT Financial Services Trust JHVIT Founding Allocation Trust JHVIT Fundamental All Cap Core Trust JHVIT Fundamental Large Cap Value Trust JHVIT Fundamental Value Trust JHVIT Global Bond Trust JHVIT Global Trust JHVIT Growth Equity Trust JHVIT Health Sciences Trust JHVIT Heritage Trust JHVIT High Yield Trust JHVIT Income Trust JHVIT International Core Trust JHVIT International Growth Stock Trust JHVIT International Opportunities Trust JHVIT International Small Company Trust JHVIT International Value Trust 3 JHVIT Investment Quality Bond JHVIT Fundamental Holdings (formerly American Fundamental Holdings Trust) JHVIT Global Diversification (formerly American Global Diversification Trust) JHVIT Large Cap Trust JHVIT Lifestyle Balanced PS Series JHVIT Lifestyle Conservative PS Series JHVIT Lifestyle Growth PS Series JHVIT Lifestyle Moderate PS Series JHVIT Mid Cap Stock Trust JHVIT Mid Cap Value Equity Trust JHVIT Mid Value Trust JHVIT Money Market Trust JHVIT Money Market Trust B JHVIT Mutual Shares Trust JHVIT Natural Resources Trust JHVIT New Income Trust JHVIT Real Estate Securities Trust JHVIT Real Return Bond Trust JHVIT Science & Technology Trust JHVIT Short Term Government Income Trust JHVIT Small Cap Growth Trust JHVIT Small Cap Opportunities Trust JHVIT Small Cap Value Trust JHVIT Small Company Growth Trust JHVIT Small Company Value Trust JHVIT Smaller Company Growth Trust JHVIT Strategic Allocation Trust JHVIT Strategic Income Opportunities Trust JHVIT Total Return Trust JHVIT U.S. Equity Trust JHVIT Ultra Short Term Bond Trust JHVIT Utilities Trust JHVIT Value & Restructuring Trust JHVIT Value Trust 4
